UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ERIC TOLLIVER,
                                                      5:16-cv-99
                         Plaintiff,                   (GLS/TWD)

                   v.

CITY OF SYRACUSE et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

     Pending is plaintiff pro se Eric Tolliver’s motion for reconsideration.

(Dkt. No. 26.) Motions for reconsideration proceed in the Northern District

of New York under Local Rule 7.1(g).1 “In order to prevail on a motion for

      1
          Northern District of New York Local Rule 7.1(g) provides:

      Unless Fed. R. Civ. P. 60 otherwise governs, a party may file and
      serve a motion for reconsideration or reargument no later than
      FOURTEEN DAYS after the entry of the challenged judgment,
      order, or decree. All motions for reconsideration shall conform
      with the requirements set forth in L.R. 7.1(a)(1) and (2). The
      briefing schedule and return date applicable to motions for
      reconsideration shall conform to L.R. 7.1(b)(2). A motion for
      reconsideration of a Magistrate Judge’s determination of a non-
      dispositive matter shall toll the fourteen (14) day time period to
      file objections pursuant to L.R. 72.1(b). The Court will decide
      motions for reconsideration or reargument on submission of the
      papers, without oral argument, unless the Court directs
      otherwise.
reconsideration, the movant must satisfy stringent requirements.” In re C-

TC 9th Ave. P’ship v. Norton Co., 182 B.R. 1, 2 (N.D.N.Y. 1995). Such

motions “will generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion reached

by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.

1995). The prevailing rule “recognizes only three possible grounds upon

which motions for reconsideration may be granted; they are (1) an

intervening change in controlling law, (2) the availability of new evidence

not previously available, or (3) the need to correct a clear error of law or

prevent manifest injustice.” In re C-TC 9th Ave. P’ship, 182 B.R. at 3

(citation omitted). “[A] motion to reconsider should not be granted where

the moving party seeks solely to re[-]litigate an issue already decided.”

Shrader, 70 F.3d at 257.

      Tolliver, who appears to misapprehend the court’s prior order,

contends, among other things, that the court misapplied controlling law

when it “erroneously evaluate [sic] plaintiff’s Independent Action/motion

under Rule 60(c)(1).” (Dkt. No. 26 ¶ 5.) Contrary to Tolliver’s belief, the

court did not acknowledge that plaintiff “properly brought Independent

                                       2
Action.” (Id. ¶ 4.) Indeed, because Tolliver could have timely pursued

relief under Rule 60(b)(3), but inexplicably failed to do so, relief under Rule

60(d), invoking the court’s discretion to entertain an independent action, is

foreclosed. See United States v. Bastien, No. 09-CR-205, 2013 WL

1701601, at *3 (E.D.N.Y. Apr. 19, 2013), aff’d, 565 F. App’x 24 (2d Cir.

2014) (citing In re Lawrence, 293 F.3d 615, 622 n.5 (2d Cir.2002)). Having

failed to demonstrate any of the avenues for reconsideration, Tolliver’s

motion is denied.

      Accordingly, it is hereby

      ORDERED that Tolliver’s motion for reconsideration (Dkt. No. 26) is

DENIED; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

Tolliver.

IT IS SO ORDERED.

May 16, 2019
Albany, New York




                                       3
